Citation Nr: 1726374	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-30 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of an overpayment of disability pension benefits in the calculated amount of $360.00, formerly calculated as $675.00, to include whether the debt was properly created. 

(The issue of entitlement to additional pension benefits during the period from February 1, 2010 to February 1, 2015 is the subject of a separate decision by the Board.)


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin denying the Veteran's request for a waiver of an overpayment of nonservice-connected pension benefits.  

In May 2015, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

In his July 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C. A hearing was duly scheduled in July 2014, but the Veteran submitted a letter in June 2014 asking that the scheduled hearing be postponed.  In September 2014, the Board sent the Veteran a letter asking him to indicate by checkmark whether he wished to appear before a VLJ in Washington, to appear before a VLJ at the RO, to appear before a VLJ by videoconference from the RO, or to not appear at a hearing and have the Board consider the case based on the evidence of record.  The letter advised the Veteran that if he did not respond within 30 days the Board would assume he did not want a hearing and proceed accordingly.  The Veteran did not respond to the Board's letter and a hearing was not scheduled. 

In August 2016, on a substantive appeal submitted in response to a separate appeal, the Veteran again requested to appear at a hearing at the Board's Central Office in Washington, D.C.  The hearing was scheduled for June 13, 2017 and the Veteran was notified in a May 2017 letter.  Later that month, the Veteran submitted a statement reporting that he was physically and financially unable to appear for a hearing.  He asked the Board to proceed with a decision based on the evidence in the claims file.  The Board therefore considers the Veteran's hearing request withdrawn in accordance with 38 C.F.R. § 20.702(e) (2016) and will proceed with a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An overpayment of VA nonservice-connected pension benefits in the amount of $360.00 was properly created and was not due to the Veteran's fraud, misrepresentation, or bad faith. 

2.  The Veteran and VA were both at fault in the creation of the indebtedness at issue. 

3.  Recovery of the overpayment would result in financial hardship to the Veteran.


CONCLUSION OF LAW

Recovery of the properly created overpayment of VA pension benefits in the amount of $360.00 is against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2003, VA awarded the Veteran nonservice-connected pension benefits effective June 12, 2003.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled, and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.   38 U.S.C.A. §§ 1521, 1522 (West 2014). 

The Veteran's nonservice-connected pension benefits were calculated based on his receipt of payments from the Social Security Administration (SSA) and the Office of Personnel Management (OPM) Civil Service benefits.  He was paid as a single veteran with no dependents.  In February 2012, VA notified the Veteran that information received from SSA and OPM indicated they had incorrectly calculated the Veteran's gross monthly benefits.  The specific information received from OPM was included in the February 2012 letter and detailed the effective date and gross amount paid to the Veteran per month.  Based on the evidence received from SSA and OPM, VA proposed to reduce the Veteran's pension benefits effective February 1, 2006 onwards.  The Veteran was also informed that the adjustment of his benefits would result in an overpayment.  

In correspondence submitted in response to the February 2012 proposal to reduce his benefits, the Veteran alleged that the information provided by OPM was incorrect.  He noted that the numbers reported by VA were higher than those actually paid to him by OPM and reported to VA on his financial disclosure forms.  The Veteran stated in a March 1, 2012 letter that either OPM was "incompetent" by reporting larger sums to VA or, the agency had been underpaying the Veteran.  The Veteran also noted that the amounts paid by SSA were accurate as reported in the February 2012 notice letter, but argued that VA did not consider his medical expenses during the relevant years, to include large amounts of transportation and dental expenses.  

In May 2012, VA reduced the Veteran's pension benefits effective February 1, 2006 based on the information received from SSA and OPM.  Although the Veteran wrote several letters in response to the February 2012 proposal to reduce his payments, the May 2012 letter states "You did not respond to our letter.  Therefore, we have taken our proposed action."  The May 2012 letter also notified the Veteran of the amount of his new monthly benefit and explained why his reported medical expenses for 2010 could not be utilized to reduce his income for that year.  Finally, VA informed the Veteran that the change to his pension benefits meant he was paid too much and he would receive information about the overpayment and how to repay the debt. 

On May 26, 2012, the Veteran was notified that the recent change to his pension benefits had resulted in an overpayment and debt in the amount of $675.00.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501; 38 C.F.R. § 1.911(c).  The Veteran requested a waiver of the debt on a July 2012 financial status form and has objected to the debt's validity.  

The Committee on Waivers and Compromises denied the Veteran's request for a waiver of the overpayment debt in a November 2012 administrative decision.  The Committee found that the Veteran was at fault in the creation of the debt for failing to confirm annual changes in his sources of income.  They did not make a finding of fraud, misrepresentation, or bad faith, but noted there were discrepancies in the Veteran's reports of income, net worth, and expenses.  The Committee noted that all but $5.00 of the debt had already been collected and it was not the policy to return funds repaid or collected toward the repayment of a VA debt as doing so would result in unjust enrichment.  The Committee further noted that the Veteran's rate of benefits "only decreased by $7.00 per month" and concluded that the Veteran must have "other income or assets available given that you did not report being delinquent in payments and financial hardship is not established."  The Veteran was notified that his waiver of the overpayment was denied in a November 30, 2012 letter.

First, the Board must determine whether the debt in this case is valid.  The overpayment in this case was created as a result of information received regarding the Veteran's income.  As noted above, the amount of the debt was originally reported as $675.00 and a waiver of this amount was denied in the November 2012 administrative decision on appeal.  In an August 2016 letter issued in response to the Board's May 2015 remand, the RO specified that the original overpayment amount of $675.00 occurred when the Veteran's income was improperly calculated during the period dating from February 1, 2006 to April 30, 2012.  The August 2016 letter also stated that "during the pendency of your income Notice of Disagreement, an adjustment was made for the period which eliminated the debt created from February 1, 2010 through April 30, 2012.  As such, the debt is adjusted to reflect the amount you were overpaid [during] the period of February 1, 2006 through January 31, 2010--$360.00."  The Board's review of the claims file does not clearly reflect the adjustment referenced by the RO reducing the debt, but as the reduction of the debt is in the Veteran's favor, the Board will accept the RO's statements and calculations.  Therefore, the Board must determine whether an overpayment in the amount of $360.00 during the period from February 1, 2006 to January 31, 2010 was properly created. 

Review of the claims file shows that the Veteran only submitted relevant financial information regarding his income for the years 2006, 2007, and 2008 and reported his sole sources of income were monthly benefit payments from SSA and OPM.  In determining income for the purposes of nonservice-connected pension benefits, payments of any kind from any source shall be counted as income during the 12-month period in which received unless specifically excluded by 38 C.F.R. § 3.272  (2016).   See 38 C.F.R. § 3.271(a).  The Veteran's SSA benefits and OPM Civil Service benefits are included as countable income.  38 C.F.R. §§ 3.271, 3.272. 

The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  The pension payment will be reduced by the amount of countable income, less deductible expenses.  Under 38 C.F.R. § 3.272, medical expenses in excess of five percent of the MAPR which have been paid shall be excluded from countable income for the purpose of determining entitlement to improved pension.  

To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112 (b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500 (b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

The Board finds that the debt from February 1, 2006 to January 31, 2010 was properly created.  During this period, the RO determined that the Veteran's income was higher than that reported by the Veteran and adjusted his benefits accordingly.  The Veteran does not disagree with the amount of income reported by the SSA and he characterized these numbers as accurate in March 2012 correspondence.  However, the Veteran objects to the RO's calculation of his OPM Civil Service benefits.  The Board notes that the record does contain some discrepancies with respect to the amount of income reported paid by OPM.  The monthly Civil Service benefits payments utilized by the RO in May 2012 to calculate the Veteran's overpayment were initially reported by VA in an October 2009 notice letter; however, the actual report from OPM confirming these amounts is not included in the Board's review of the record.  A more recent report from OPM dated in March 2013 shows that the Veteran was actually paid $1.00 less than reported in October 2009.  A form dated as received on September 24, 2010, includes some handwritten notes appearing to document the OPM benefits as reported in October 2009, but as this document was added to the record a year later, the Board does not attach a great deal of evidentiary value to it.  

In any event, review of the Veteran's reported income shows it was less than the income calculated using the numbers provided the SSA and OPM.  As such, the amount of pension he was paid during the period from February 1, 2006 to January 31, 2010 was higher than the amount to which he was entitled.  The Board therefore finds that the debt calculated by the RO in the amount of $360.00 was properly created.  
The Veteran contends that a waiver is appropriate in this case as repayment of the debt would cause undue hardship due to his financial problems.  He also contends that the action taken by VA in reducing his benefits was arbitrary, erroneous, and was not supported as he was never provided copies of the information received by OPM detailing his Civil Service payments.  

The Veteran requested a waiver of recovery of the overpayment of nonservice-connected pension benefits within 180 days of receiving notification of the indebtedness.  As he filed a timely application for waiver of this overpayment, he meets the basic eligibility requirements for a waiver of recovery of his VA indebtedness.  The Board will thus proceed to adjudicate the claim on the merits.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive):  (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The question before the Board then is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the appellant was at fault in the creation of the overpayment.  38 C.F.R. § 1.965(a)(1).  In this case, the Veteran was at fault in the creation of the overpayment by virtue of his inaccurate reports of income during the years 2006, 2007, and 2008 and his failure to provide complete information regarding his income/expenses for 2009 and 2010. 

The second element to consider is the balancing of faults and the weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA is also at fault in the creation of the debt-in its October 2009 correspondence VA reported that the Veteran received certain benefits from OPM that are not otherwise documented in the claims file and are inconsistent with the more recent March 2013 report from OPM.  While both these numbers are different than those reported by the Veteran, no action was taken to adjust or correct the Veteran's payments until February and May 2012-almost three years after VA was notified the Veteran's OPM benefits were higher than reported by the Veteran.  This delay occurred in spite of the Veteran's November 2009 correspondence (submitted in response to the RO's October 2009 notice letter) disagreeing with the characterization of his OPM monthly benefits.  Thus, VA was informed there was a possible discrepancy with the information received from OPM and the income reported by the Veteran, but took no action for more than two years.  

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  Undue hardship is described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In the present case, the Veteran's income and expense forms have shown that his expenses typically exceed his income.  In its November 2012 decision denying the requested waiver of overpayment, the Committee on Waivers and Compromises noted that the Veteran "did not provide any explanation of how [he is] paying expenses" and concluded that the Veteran must "have other income or assets available given that [he] did not report being delinquent and financial hardship is not established."  The Board disagrees with the Committee's findings and note that they misread a June 2012 Financial Status Report as indicating the Veteran had $68, 115.00 cash on hand, a very unlikely circumstance considering the Veteran's consistent characterization of his financial situation.  The Veteran has consistently and credibly reported that he lives below the Federal Poverty Level, his only income is from benefits paid from SSA, OPM, and VA, he incurs large amount of medical and dental expenses, and repayment of the debt would accordingly cause financial hardship.  

The fifth and sixth elements concern whether the appellant's failure to repay his debt would result in unjust enrichment and whether the appellant relinquished any right or incurred any legal obligation as a result of his reliance on the unwarranted VA benefit.  38 C.F.R. §§  1.965(a)(5) and 1.965(a)(6).  The Board finds that the failure of the Government to insist upon repayment of the entire debt would not result in unjust enrichment to the Veteran; he was paid pension benefits based on the amount of income he received, including income from Civil Service benefits.  The amount of difference in income is small from VA's perspective, but is enough to cause the Veteran financial hardship.  Additionally, as noted above, there is some question as to whether VA took adequate steps to determine the accuracy of the Veteran's income.  Finally, the Veteran did not, according to the available record, incur additional obligations in the expectation of receiving his service connection compensation or otherwise change his position to his detriment as a result of the overpayment.

Based on the foregoing, the Board finds that the Veteran would incur undue financial hardship if a waiver is not awarded in this case.  Although he was partially at fault in the creation of the indebtedness, an equal consideration is that recovery of the indebtedness would subject him to undue economic hardship.  The Board believes that the latter factor overrides other considerations, such as any possible unjust enrichment.  Under the principles of equity and good conscience, taking into consideration all of the specifically enumerated elements of 38 C.F.R. § 1.965(a), it would be unfair to recover the Veteran's nonservice- connected disability pension overpayment indebtedness in the amount of $360.00.  The end result would not be unduly favorable or adverse to either the Government or the Veteran. 38 U.S.C.A. § 5107(b).  Accordingly, the Veteran's request for a waiver of his overpayment debt is granted.


ORDER

Entitlement to waiver of a properly created overpayment of disability pension benefits in the calculated amount of $360.00 is  granted. 




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


